Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed August 29, 2019.
Claims 1-15 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the processing circuitry is further configured to necessary for the confirmation information associate a selection result by an operator with the result of the examination and display an input screen that enables input of a plurality of items in the referral letter on the display if the operator selects that generation of the referral letter is necessary for the confirmation information”. A similar construction is used in the following limitation, “necessary for the confirmation information associate the selection result”. It is unclear what “necessary for the confirmation information associate the selection result” means when it is used at the start of the limitation. 

Claim 7 depends from claim 6 and inherits the defects of that claim. Claim 7 is rejected under 35 USC 112(b) for the same reasons as claim 6.
Claim 7 also recites a limitation similar to the limitations in claim 6, “necessary for the confirmation information generate words”. 
This limitation also renders claim 7 indefinite, and the claim must be rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as machines (claims 1, 14, and 15), which are recited as systems that perform the steps and/or functions of: processing circuitry configured to extract information that specifies or suggests a type of an abnormality in a result of an examination concerning an object from an analysis result obtained by analyzing the result of the examination, decide a handling destination capable of making a consultation about the abnormality specified or suggested in the analysis result using the extracted information that specifies or suggests the type of the abnormality, and display information concerning a referral letter to the decided handling destination on a display if a request source that has requested the examination is not included in the decided handling destination.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
The claim is directed to a system to perform the process of identifying abnormalities in medical data and organizing a consultation, which is performed by the system extracting information that specifies or suggests a type of an abnormality in a result of an examination concerning an  object from an analysis result and deciding a handling destination capable of making a consultation about the abnormality specified or suggested in the analysis result using the extracted information. The determination regarding the extracted information that specifies or suggests a type of abnormality is making an observation and making a judgment about whether that information specifies or suggests an abnormality based on that observation. The deciding the handling destination is evaluating the results of the observation and judgment and making another judgment about where the patient should be scheduled for a consultation based on that evaluation. Additionally, making a determination that the request source is not included in the destination is also a mental process because it is making a judgment based on an observation of whether the request source is included in the handling destination.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution 

Insignificant Extra-Solution Activity
The steps of obtaining the results of the examination and accessing the possible handling destinations capable of making a consultation about the abnormality are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The step specifying the data to be results of an examination concerning an object from an analysis result and the step specifying that the handling destination being decided based on the abnormality specified or suggested in the analysis result using the extracted information that specifies or suggests the type of abnormality are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of displaying information concerning a referral letter to the decided handling destination on a display is an example of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The limitations that describe the system as a consultation support system and that the analysis result is a result of an examination are steps that are used to generally 
The steps reciting generically recited components of a computer system, such as the processing circuitry, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system with processing circuitry.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as reciting the processing circuitry of the system is configured to perform the steps of the method, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.

The steps recited as being insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (accessing the data to make the decision regarding the handling destination, selecting the data to be used in the analysis, and displaying the information). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the processing circuitry and the memory in claim 14) are all generically recited components (see specification, pg. 14, 17). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system that uses generic computer components to observe the data obtained from an examination, make a judgment regarding the presence of an abnormality, make a judgment regarding the handling destination based on the results of the observation and evaluation, and display information based on those analyses. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these 

Dependent Claim Analysis
Claims 2-13 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-13 recite the same mental processes as in claim 1.
Claim 2 recites additional limitations that add an additional mental process step to the analysis regarding deciding a handling destination by adding a step where the request source is compared against the handling destination to determine whether the request source is included in the handling destination. This is still performing a series of mental steps that can be practically performed in the mind.
Claim 3 recites additional limitations that serve to provide further detail to the analysis of the examination results by gathering data regarding a likelihood that an abnormality is present in the examination result and making a judgment regarding whether the likelihood is greater than a reference value. The results are displayed if the likelihood exceeds the reference value. This is gathering data, which is an insignificant extra-solution idea, making a judgment, which is a mental process, and data outputting, which is an insignificant extra-solution activity. 
Claims 4-5 recite additional limitations that serve to select by type or source the data to be manipulated by describing the type of data to be acquired for the analysis and the type of information to be included in the information concerning the referral letter. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity.
Claim 6 recites additional limitations that serve as mere data gathering by providing an input screen to receive user input regarding whether to confirm the necessity of the referral letter. Mere data gathering is insignificant extra-solution activity.
Claim 7 recites additional limitations that serve as necessary data outputting by describing the system generating the results of the analysis and displaying them on the screen.
Claims 8-13 further describe the abstract idea by providing additional limitations regarding the analysis of the data. Claims 10-13 each describe situations where the system selects data to be manipulated by type and source (insignificant extra-solution activity), gathers data (insignificant extra-solution activity) and makes a determination of whether a condition exists that would trigger an alarm, warning, or notification (mental process). Then the system outputs an indication of whether the conditions triggering the alarm, warning, or notification exists by displaying the information or an indicator, such as a warning or a flag, on the display screen, which is necessary data outputting (insignificant extra-solution activity).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKinnon (US PG Pub. 2019/0313903).

Claim 1
	Regarding claim 1, McKinnon teaches
A consultation support system comprising: 
Par. [0196]-[0210] describes the system as helping to make medical decisions by analyzing information, providing suggestions to a health care provider based on the analyzed information, and the ability to provide support and evidence that supports the suggestions that are made.
Processing circuitry configured to:
Par. [0147], “The remote input terminal 100 includes an arithmetic logic unit or processor 10 for performing the computer program code instructions. The processor 10 may be a reduced instruction set computer (RISC) or complex instruction set computer (CISC) processor or the like. The remote input terminal 100 further includes a storage device 40, such as a magnetic disk hard drive or a solid-state disk drive.”
Extract information that specifies or suggests a type of an abnormality in a result of an examination concerning an object from an analysis result obtained by analyzing the result of the examination
Par. [0091], “In a further aspect, there is provided a system for identifying an ophthalmological condition, including: a digital ophthalmological data collection device configured for capturing current medical data relating to a patient's eye a database of ophthalmological conditions including a plurality of condition profiles, each condition profile including at least two identifying characteristics of the condition; and a processor configured to: run the current medical data through a filter to detect abnormal ophthalmological characteristics; assign a weighting to each abnormal ophthalmological characteristic detected; and compare the weighted abnormal ophthalmological characteristics to the identifying characteristics in each condition profile in said database to identify an abnormal condition present in the digital image.”
Decide a handling destination capable of making a consultation about the abnormality specified or suggested in the analysis result using the extracted information that specifies or suggests the type of the abnormality
Par. [0101], “In one embodiment, said wireless radio transmitter is configured as a GPS transmitter, said processor being configured to determine the geographic location of at least one eye specialist in close proximity to said camera.”
Par. [0102], “one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition”
Display information concerning a referral letter to the decided handling destination on a display if a request source that has requested the examination is not included in the decided handling destination
See also Table 3, pg. 14, The patient “Visits tele ophthalmology site (could be located in GP practices, Optometry practices, Emergency departments or hospitals without specialist Ophthalmic cover onsite)”. This shows that the patient’s location where the eye scan would be requested would be a location without a specialist.
Par. [0101] determines the GPS location of the patient to help identify a specialist capable of treating the abnormal condition.
Par. [0102], “In one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition, said processor being 
This shows that the referral letter is generated for the patient if the patient requires seeing a specialist, which would mean that the handling destination would be different from the request source because the request source would be the tele ophthalmology site at the facility without the specialists present.
Table 3, pg. 14 in the bottom two “Step Description” entries, the remote review is performed “If QA patient advised can depart facility”, which implies that the handling destination would be a different location from the requesting source that would require the patient to leave the requesting facility.
See also, Table 3, pg. 15, which describes sending the referral letter to the patient and to the healthcare providers.
In Table 3, in the “Equipment Required” entry associated with the “Email link to the clinician portal to allow patient healthcare providers to view all reports and the comprehensive set of scans”, the required equipment includes “automated link with GP & Specialist EMR programmes”, which means sending a link with the report and referral letter requires the ability to send and receive information between the requesting source (the GP office) and the handling destination (the Specialist).

Claim 3
	Regarding claim 3, the combination of McKinnon and *** teaches all the limitations of claim 1. McKinnon further teaches
The processing circuitry being further configured to further extract a likelihood representing a degree of likelihood of the specified or suggested abnormality from the analysis result and judge whether the extracted likelihood is equal to or more than a reference value
Par. [0091], “In a further aspect, there is provided a system for identifying an ophthalmological condition, including: a digital ophthalmological data collection device configured for capturing current medical data relating to a patient's eye a database of ophthalmological conditions including a plurality of condition profiles, each condition profile including at least two identifying characteristics of the condition; and a processor configured to: run the current medical data through a filter to detect abnormal ophthalmological characteristics; assign a weighting to each abnormal ophthalmological characteristic detected; and compare the weighted abnormal ophthalmological characteristics to the identifying characteristics in each condition profile in said database to identify an abnormal condition present in the digital image.”
Par. [0205]-[0207] describes how different abnormal characteristics are associated with different conditions, and each association has a weighting “indicative of how much the presence of that risk factor affects the likelihood that the detected anomalous characteristic is indicative of the associated ophthalmological condition.” (par. [0205]).
Par. [0207], “In a preferred embodiment, when the most probable diagnosed ophthalmological conditions are received 692 by and presented 694 to the medical practitioner by display on the medical practitioner's terminal, they are presented together with the facts retrieved from the current medical data and the patient details as support for the diagnosis and determined probability. In 
This shows that there is some comparison to a reference value in order to determine which conditions are “most probable”.
Display the information concerning the referral letter on the display if the request source is not included in the decided handling destination, and the extracted likelihood is equal to or more than the reference value
See rejection of claim 1 describing “display the information concerning the referral letter on the display…”
Because the description of displaying the referral letter does not specify that it will happen if the weightings represent a likelihood equal to or above a reference value or below the reference value, the display will happen at all times when a condition is detected.
The broadest reasonable interpretation of the claims only requires displaying the information concerning the referral letter when the likelihood is equal to or above the reference value, and there are no limitations that exclude displaying the information concerning the referral letter when the extracted likelihood is below the reference value.

Claim 4
	Regarding claim 4, McKinnon discloses all the limitations of claim 1. McKinnon further teaches
Acquire the analysis result that enables extraction of the information that specifies or suggests the type of the abnormality by analyzing whether the information that specifies or suggests the type of the abnormality is included in the result of the examination
Par. [0206], “The patient's risk factors found in their patient data will be tested against the risk factors retrieved from the conditions database to find matches. If the patient risk factors match the retrieved risk factors, then the weightings associated with each of the risk factors is used to determine 685 a probability that the anomalous characteristic detected from the patient's current medical data is indicative of the medical condition retrieved from the condition database.”
The patient data is compared against a database of risk factors that specify or suggest the presence of an abnormality. The system compares the extracted data to the database to determine whether the risk factor that specifies or suggests the type of abnormality is included in the patient data.
Par. [0207], “In a preferred embodiment, when the most probable diagnosed ophthalmological conditions are received 692 by and presented 694 to the medical practitioner by display on the medical practitioner's terminal, they are presented together with the facts retrieved from the current medical data and the patient details as support for the diagnosis and determined probability. In this way, a case is made out to the medical practitioner as why a diagnosis was arrived at, and allowing the medical practitioner to verify the diagnosis in a convenient manner.”
Par. [0208], “It is further envisaged that the facts supporting the identification of the condition (i.e., the risk factors detected in the patient data that corresponds to the risk factors associated with the retrieved ophthalmological condition) will be presented in a manner that allows for those facts to be 
This shows the ability to acquire and present the patient data that is indicative of a risk factor with the matched risk factor information from the database so that a healthcare provider can confirm that the risk factor is present.

Claim 5
	Regarding claim 5, McKinnon discloses all the limitations of claim 1. McKinnon further discloses
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination or a generation screen of a referral letter
Par. [0102], “In one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition, said processor being configured to send an eye specialist referral to the patient based on the match.”
Table 3, pg. 15, “Remote generation (and electronic signing) of structured patient report and referral letter indicating follow up plan recommendations”

Claim 14

A memory configured to store a correspondence table in which a handling destination capable of making a consultation is associated with each of a plurality of abnormalities
Par. [0102], “In one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition, said processor being configured to send an eye specialist referral to the patient based on the match.”
Please refer to the rejection of claim 1 for additional limitations. 

Claim 15
Claim 15 is a system claim that recites a consultation support system that is configured to perform functions that are the same or substantially similar to the functions performed by the system of claim 1. McKinnon discloses the following limitations not addressed by the rejection of claim 1:
Displaying information concerning a referral letter to a handling destination capable of making a consultation about the abnormality specified or suggested in the analysis result using the information that specifies or suggests the type of the extracted abnormality on a display if the abnormality specified or suggested in the analysis result is not included in abnormalities for which a request source can make a consultation
Table 3, pg. 14 describes the locations of the eye scans used to perform the examination of the patient as being several types of locations, but specifically notes that at least one of the location types be “Emergency departments or hospitals without specialist Ophthalmic cover” and describes at least one embodiment of the invention as being one where the abnormalities indicate a medical condition that is “an ophthalmological condition” in par. [0059].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Moore (US PG Pub. 2013/0291060).

Claim 2
	Regarding claim 2, McKinnon discloses all the limitations of claim 1. McKinnon further discloses
The processing circuitry being further configured to judge whether the request source is included in the handling destination by comparing the request source and the handling destination
Par. [0111], “An OPML router may use a subnet mask to determine the proper routing for a data packet. The subnet mask may employ a model similar to IP addressing. This tells the OPML router that all messages in which the sender and receiver have an address sharing the first three groups of numbers are on the same network and shouldn't be sent out to another network. For example, if a computer at address 15.57.31.40 sends a request to the computer at 15.57.31.52, the router will match the first three groups in the IP addresses (15.57.31) and keep the packet on the local network. OPML routers may be programmed to understand the most common network protocols. This programming may include information regarding the format of addresses, the format of OPML documents, the number of bytes in the basic package of data sent out over the network, and the method which insures all the packages reach their destination and get reassembled, including into the structure of an OPML document, if desired.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon the ability to judge whether the request source is including in the handling destination by comparing the request source and the see Moore, par. [0111]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Habboush (US PG Pub. 2013/0246098).

Claim 6
	Regarding claim 6, McKinnon teaches all the limitations of claim 1. McKinnon further teaches
Analyzing a set of data gathered from a patient encounter, determining that a patient needs to be referred to a specialist, and generating the referral letter and sending the referral letter to the specialist
Par. [0102], “In one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition, said processor being configured to send an eye specialist referral to the patient based on the match.”
Table 3, pg. 15, “Remote generation (and electronic signing) of structured patient report and referral letter indicating follow up plan recommendations”
Necessary for the confirmation information associate the selection result by the operator with the result of the examination if the operator selects that diagnosis being incorrect for the confirmation information
Par. [0211], “The medical practitioner then has the option of providing input 696 confirming, rejecting or modifying any of the automated diagnoses, and 
However, McKinnon does not teach
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination, and
The processing circuitry being further configured to necessary for the confirmation information associated a selection result by an operator with the result of the examination and display an input screen that enables input of a plurality of items in the referral letter on the display if the operator selects that generation of the referral letter being necessary for the confirmation information
The ability for the operator selects that generation of the referral letter being unnecessary for the confirmation information
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination, and
Par. [0125], “In accordance with some embodiments described herein, a free-form narration of a clinical encounter can be processed using an NLU engine to extract one or more clinical facts relating to the mention of an orderable item, the processing can distinguish between whether the narration indicates 
Par. [0127], “In some embodiments, an order may be automatically generated, but may not be dispatched to a fulfillment system until a clinician or other authorized individual reviews the generated order and confirms that it is accurate or otherwise signs off on it to move the order to the fulfillment system.”
The processing circuitry being further configured to necessary for the confirmation information associated a selection result by an operator with the result of the examination and display an input screen that enables input of a plurality of items in the referral letter on the display if the operator selects that generation of the referral letter being necessary for the confirmation information
Par. [0127], “In some embodiments, an order may be automatically generated, but may not be dispatched to a fulfillment system until a clinician or other authorized individual reviews the generated order and confirms that it is accurate or otherwise signs off on it to move the order to the fulfillment system. In addition, if the documentation of the clinical counter does not fully specify all of the parameters for an orderable item, in accordance with some embodiments, any missing parameters can be highlighted in the generated order to facilitate the clinician fully specifying the orderable item before it is dispatched to the fulfillment system.”
The ability for the operator selects that generation of the referral letter being unnecessary for the confirmation information
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of McKinnon the ability to require confirmation information regarding the generation of the referral letter and presenting a user an interface that enables them to confirm or reject the generation of the referral letter, as taught by Habboush, because it allows the user the ability to review the information determined by the system regarding the referral of the patient so that they can ensure that the referral order is correct before moving the order to the fulfillment system (see Habboush, par. [0127]).

Claim 7
	Regarding claim 7, the combination of McKinnon and Habboush teaches all the limitations of claim 6. McKinnon further teaches
Generate words concerning the abnormality and the decided handling destination based on analysis contents of the result of the examination
Par. [0101], “In one embodiment, said wireless radio transmitter is configured as a GPS transmitter, said processor being configured to determine the geographic location of at least one eye specialist in close proximity to said camera.”
Par. [0102], “In one embodiment, said processor is configured to utilise the abnormal condition identified in the image to match a patient having the abnormal identified condition with an eye specialist having a profile indicating experience in treating the abnormal condition, said processor being 
The system uses the contents of the examination, including the metadata regarding the location of the camera taking the scan to determine the decided handling destination and generates a referral letter for that eye specialist.
Par. [0103], “In a further aspect, there is provided a method for identifying an abnormal ophthalmological condition in a digital eye scan, including: producing, with a data collection device, the digital eye scan; passing the eye scan through a digital filter to detect at least one abnormal ophthalmological characteristic; assigning a weight to each abnormal ophthalmological characteristic detected; dynamically comparing the weighted characteristics detected with a plurality of characteristics indicative of abnormal ophthalmological conditions; and generating an ophthalmological condition report based on the dynamic comparison of weighted characteristics with indicative characteristics.”
Table 3 describes generating a structured report on pg. 15.
This describes taking the contents of the eye exam and generating a report concerning the abnormality identified in the eye scan.
However, McKinnon does not explicitly teach
Necessary for the confirmation information generate words concerning the abnormality and the decided handling destination based on analysis contents of the result of the examination if the operator selects that generation of the referral letter is necessary for the confirmation information, and display the input screen with the words in at least one item of the items in the referral letter on the display

Necessary for the confirmation information generate words concerning the abnormality and the decided handling destination based on analysis contents of the result of the examination if the operator selects that generation of the referral letter is necessary for the confirmation information, and display the input screen with the words in at least one item of the items in the referral letter on the display
Par. [0127], “In some embodiments, an order may be automatically generated, but may not be dispatched to a fulfillment system until a clinician or other authorized individual reviews the generated order and confirms that it is accurate or otherwise signs off on it to move the order to the fulfillment system. In addition, if the documentation of the clinical counter does not fully specify all of the parameters for an orderable item, in accordance with some embodiments, any missing parameters can be highlighted in the generated order to facilitate the clinician fully specifying the orderable item before it is dispatched to the fulfillment system.”
Par. [0125] describes referrals to other clinicians as being one of the options of orderable items for which an order can be generated by the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon the ability to generate words regarding the order if the operator selects that generation of the referral letter is necessary and displaying the input screen with the words in at least one item of the items in the referral letter on the display, as taught by Habboush, because the automated generation of the order increases the efficiency and accuracy of the order generation process (see Habboush, par. [0126]).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Habboush, in further view of Anand (US PG Pub. 2015/0019248).

Claim 8
	Regarding claim 8, McKinnon discloses all the limitations of claim 1. McKinnon further discloses
Upon determination that a referral is needed, the provider generates and signs a structured report of the patient data and a referral letter
Table 3, pg. 15
The referral letter generated based on an instruction of the operator being output to the decided handling destination
Table 3, pg. 15 describes the operator generating and signing a structured report and referral letter and emailing a link to the specialist to access the referral letter and structured report.
The consultation concerning the abnormality in the result of the examination being executed for the object in the decided handling destination
Table 3, pg. 14 describes generating the referral letter “If QA patient advised can depart facility” and par. [0101] describes using the GPS location of the camera taking the eye scan to determine eye specialists capable of treating the patient in close proximity to the patient. Combined these suggest that the patient is referred to the eye specialist, and the consultation with the eye specialist will occur at the location of the eye specialist since it requires the patient leaving the location of the eye scan and being in close proximity of the eye specialist.
However, McKinnon does not explicitly teach
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination, and 
The processing circuitry being further configured to set a flag regarding execution of a consultation in an electronic medical record concerning the object if an operator selects that generation of the referral letter is necessary for the confirmation information
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other embodiments allow for the automated generation and delivery of the referral letter without requiring approval means that the user has the ability to not approve the generation of the referral letter when given the option to approve the referral letter.
The motivation and rationale for combining the Habboush reference with the McKinnon reference in claim 8 is the same or substantially similar to the motivation and rationale for combining the Habboush reference and the McKinnon reference in claim 6. The motivation and rationale to combine the Habboush and McKinnon references in claim 6 is incorporated herein.
Anand teaches
The processing circuitry being further configured to set a flag regarding execution of a consultation in an electronic medical record concerning the object if an operator selects that generation of the referral letter is necessary for the confirmation information
Par. [0071], “In one embodiment, an evaluation processor or process, as part of the evaluation of act 108, evaluates whether to trigger actions, tasks, and/or interventions for patients based on the care gaps identified. The decision is based on evidence-based guidelines (e.g., the structured rule) and the recommendations (e.g., standard mitigation for the gap). These guidelines and recommendations are ported to complicated rules that are listening to events for the patient in a real-time mode. Any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary interventions and/or tasks as output information to the appropriate care team member. For example, an intervention or task is changed when new data is available in the semantically normalized data repository. The change may be to update or delete the intervention of task.”
This shows that the system has the ability to set alerts regarding pending or required medical interventions based on sets of rules.
Par. [0072], “The intervention and/or tasks may be to a physician, patient, family member, or other person involved in the care of the patient. Example tasks and interventions include: creating an alert to the care manager to call a patient to refill a prescription, creating a work list item for a nurse in an EMR setting to administer a certain medication to a patient in the hospital, or requesting a patient to provide information via a patient portal.”
This shows that the alerts can be generated in an EMR setting.
Par. [0079], “Alerts are generated as reminders for an upcoming action. Alerts are generated for administrators, nurses or others to cause another person to act on time. Alerts are generated where an action should have 
This shows that the gaps in care for which alerts are generated are for upcoming actions regarding a patient.
Par. [0080], “Any type of alert may be used. The alert is sent via text, email, voice mail, voice response, or network notification. The alert indicates the task to be performed, the location, and the patient. The alert is sent to the patient, family member, treating physician, nurse, primary care physician, and/or other medical professional. The alert may be transmitted to a computer, cellular phone, tablet, bedside monitor of the patient, or other device. The alert may be communicated through a workflow system. For example, a task to be performed is highlighted when past due or due soon.”
This shows that the alert can be a visual indicator in a computer program to remind a healthcare provider that an action must be performed.
The flag is a visual indicator that a referral is required. Highlighting a patient requiring an action is equivalent to adding a flag to the patient’s electronic record because both are providing a visual indication of an alert status for the patient.
Par. [0086], “For example, if a notice that a diabetic patient had a foot exam is received, an alert to contact the patient for a referral for such an exam may be removed. The querying may be redone in response to addition of information to the electronic medical record of a patient.”
This shows that the upcoming action identified as a gap in care can be a patient needing a referral.
see Anand, par. [0023]-[0025]).

Claim 9
	Regarding claim 9, McKinnon discloses all the limitations of claim 1. However, McKinnon does not teach
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
The confirmation information further including a next time confirmation item for selecting the necessity at the next time of consultation for the object in addition to an item concerning necessity
The processor circuitry being further configured to display the confirmation information on a display screen of an electronic medical record concerning the object at the next time of consultation, if the operator selects the next time confirmation item
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other embodiments allow for the automated generation and delivery of the referral letter without requiring approval means that the user has the ability to not approve the generation of the referral letter when given the option to approve the referral letter.
The motivation and rationale for combining the Habboush reference with the McKinnon reference in claim 9 is the same or substantially similar to the motivation and rationale for combining the Habboush reference and the McKinnon reference in claim 6. The motivation and rationale to combine the Habboush and McKinnon references in claim 6 is incorporated herein.
Habboush further teaches
The confirmation information further including a next time confirmation item for selecting the necessity at the next time of consultation for the object in addition to an item concerning necessity
Par. [0133], “Another example of an orderable item relates to follow-up visits with a clinician. The parameters for a follow-up visit typically include information identifying the type of visit (e.g., is it a special purpose visit to address something in particular, a general check-up, etc.), a date and any special instructions. As with procedures, the date may or may not be specified in the clinician's narration, and may alternatively be part of the task of scheduling the follow-up visit.”
This shows that it is a standard practice in the field to limit a referral by either a maximum number of visits or a particular time frame. Limiting the time frame would be selecting a next time for the referral.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon and Habboush the ability to see Habboush, par. [0133]).
Anand teaches
The processor circuitry being further configured to display the confirmation information on a display screen of an electronic medical record concerning the object at the next time of consultation, if the operator selects the next time confirmation item
Par. [0079], “Alerts are generated as reminders for an upcoming action. Alerts are generated for administrators, nurses or others to cause another person to act on time. Alerts are generated where an action should have occurred and data entered, but where data has not been entered. Alerts may be generated for any reason in an effort to keep to the timeline or limit further delay than has already happened.”
See par. [0072] which discusses the ability to have the alerts presented to the user in an EMR setting.
See par. [0086], which describes the use of the alerts in the context of ensuring patients complete their referral consultations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon and Habboush the ability to display the information regarding the referral request at the next time of consultation, as taught by Anand, because it provides reminders to users of the system that an upcoming action needs to be taken (see Anand, par. [0079]).

Claim 10

The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
The processing circuitry being further configured to display a warning on a display of a terminal accessed by at least one of a doctor in charge of the object and a doctor belonging to a medical department to which the doctor in charge of the object belongs if selection for the confirmation information is not input for a predetermined period
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other embodiments allow for the automated generation and delivery of the referral letter without requiring approval means that the user has the ability to not approve the generation of the referral letter when given the option to approve the referral letter.
The motivation and rationale for combining the Habboush reference with the McKinnon reference in claim 10 is the same or substantially similar to the motivation and rationale for combining the Habboush reference and the McKinnon reference in claim 6. The motivation and rationale to combine the Habboush and McKinnon references in claim 6 is incorporated herein.
	Anand teaches
The processing circuitry being further configured to display a warning on a display of a terminal accessed by at least one of a doctor in charge of the object and a doctor belonging to a medical department to which the doctor in charge of the object belongs if selection for the confirmation information is not input for a predetermined period
Par. [0079], “Alerts are generated for administrators, nurses or others to cause another person to act on time. Alerts are generated where an action should have occurred and data entered, but where data has not been entered. Alerts may be generated for any reason in an effort to keep to the timeline or limit further delay than has already happened.”
This shows generating an alert if an action has not occurred at the time it was supposed to have occurred.
Par. [0072], “The intervention and/or tasks may be to a physician, patient, family member, or other person involved in the care of the patient. Example tasks and interventions include: creating an alert to the care manager to call a patient to refill a prescription, creating a work list item for a nurse in an EMR setting to administer a certain medication to a patient in the hospital, or requesting a patient to provide information via a patient portal.”
This shows the ability to transmit information to physicians and other persons involved in the care of the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon and Habboush the ability to display a warning to a doctor in charge of care of the patient or a doctor belonging to a department where the doctor in charge of the care of the patient belongs if selection for the confirmation information is not input within a predetermined period, as taught by Anand, 

Claim 11
	Regarding claim 11, McKinnon discloses all the limitations of claim 1. However, McKinnon does not teach
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
The processing circuitry being further configured to display a warning on a display screen of an electronic medical record concerning the object when the electronic medical record is accessed if selection for the confirmation information is not input for a predetermined period
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other embodiments allow for the automated generation and delivery of the referral letter without requiring approval means that the user has the ability to not approve the generation of the referral letter when given the option to approve the referral letter.
The motivation and rationale for combining the Habboush reference with the McKinnon reference in claim 11 is the same or substantially similar to the motivation and rationale for 
	Anand teaches
The processing circuitry being further configured to display a warning on a display screen of an electronic medical record concerning the object when the electronic medical record is accessed if selection for the confirmation information is not input for a predetermined period
Par. [0079], “Alerts are generated for administrators, nurses or others to cause another person to act on time. Alerts are generated where an action should have occurred and data entered, but where data has not been entered. Alerts may be generated for any reason in an effort to keep to the timeline or limit further delay than has already happened.”
This shows generating an alert if an action has not occurred at the time it was supposed to have occurred.
Par. [0072], “The intervention and/or tasks may be to a physician, patient, family member, or other person involved in the care of the patient. Example tasks and interventions include: creating an alert to the care manager to call a patient to refill a prescription, creating a work list item for a nurse in an EMR setting to administer a certain medication to a patient in the hospital, or requesting a patient to provide information via a patient portal.”
This shows the ability to generate the alerts in an EMR setting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon and Habboush the ability to display a warning on a display screen in an electronic medical record when the electronic medical record is accessed if selection for the confirmation information is not input within a predetermined period, as taught by Anand, because it helps to remind those in charge of the 

Claim 12
	Regarding claim 12, the combination of McKinnon, Habboush, and Anand teaches all the limitations of claim 10. However, McKinnon does not teach
The processing circuitry being further configured to decide the predetermined period in accordance with a degree of exacerbation of the specified or suggested abnormality
Anand teaches
The processing circuitry being further configured to decide the predetermined period in accordance with a degree of exacerbation of the specified or suggested abnormality
Par. [0074], “Tasks and/or interventions are scheduled based on a timeline of the workflow or mitigation plan. The tasks are scheduled automatically. The system populates the calendars or task lists of different personnel, equipment, rooms, or other resources. For example, a time for medical imaging equipment and room is reserved, and the calendar of a technician for the medical imaging system is changed to indicate an appointment for that time. Any task to be performed by someone or something is a job entry. Reservations may be scheduled in addition to or as a job entry. Tasks may be added to the workflows of different people.”
Par. [0087], “For example, some care gaps are more urgent than others. As another example, some gaps are time bound, in the sense that if an intervention is missed within a time frame, then the usefulness of the intervention decreases considerably. Simply looking at the whole population 
Setting the schedules for the appointments based on a stratified risk of the patients in the population and recognizing that if certain actions are not taken within a particular time frame, the usefulness of an intervention decreases considerably shows that the system is using the severity of the risk to the patient based on their condition and the change in that condition over time as part of the determination for setting the appointment times.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon, Habboush, and Anand the ability to automatically set the time based on the degree of exacerbation of the suggested abnormality, as taught by Anand, because it allows the system to ensure that patients are seen within a time frame where the recommended action is useful in treating the patient, but still balancing the needs of other patients and the workload of the staff that would be treating the patient (see Anand, par. [0087]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon in view of Habboush, in further view of Anand and Khan (US PG Pub. 2013/0304485).

Claim 13

The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
The confirmation information further including a next time confirmation item for selecting the necessity at the next time of consultation for the object in addition to an item concerning necessity
The processor circuitry being further configured to display the confirmation information on a display screen of an electronic medical record concerning the object at the next time of consultation, if the operator selects the next time confirmation item
Habboush teaches
The information concerning the referral letter being confirmation information representing necessity of generation of a referral letter from the request source to the decided handling destination
See par. [0127], adding to the system the ability to accept the generated referral letter before delivering the referral letter to the specialist where other embodiments allow for the automated generation and delivery of the referral letter without requiring approval means that the user has the ability to not approve the generation of the referral letter when given the option to approve the referral letter.
The motivation and rationale for combining the Habboush reference with the McKinnon reference in claim 13 is the same or substantially similar to the motivation and rationale for 
	Anand teaches 
Displaying a notification on a display screen of an electronic medical record concerning the object if a doctor belonging to the decided handling destination accesses the electronic medical record
Par. [0072] describes displaying notifications in an EMR.
Par. [0087] describes the ability to use the system for displaying notifications regarding referrals.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon and Habboush the ability to display a notification on a display screen of an electronic medical record concerning the object, as taught by Anand, because it allows the system to notify those providing care to the patient so that they can keep to a patient’s timeline or limit further delays (see Anand, par. [0072]).
Khan teaches
A notification representing that there is a possibility that a referral concerning the object is made to the decided handling destination 
Par. [0056], “a potential referral recipient is informed of the referral request, preferably using electronic mail notification and Health Level Seven (HL7) inter-operability standards;”
Par. [0057], “the notices transmitted to the potential referral recipient may provide the potential referral recipient with an option to confirm acceptance of the referred patient, and if the potential referral recipient confirms acceptance of the patient, the DOC-Connect server may send a confirmation notice to the referral initiator via facsimile, SMS text message, and/or electronic mail, based on the referral initiator's pre-defined preferences”

Habboush further teaches
The ability to send notifications representing the referral if selection for the confirmation information is not input
Par. [0127], “It should be appreciated that there are no limitations on the techniques described herein that require authorization before an order is dispatched. Therefore, if the procedures of the health care organization allow, in some embodiments, the generated order may be automatically dispatched, using any suitable order fulfillment system applicable to the orderable item, examples of which are discussed below.”
There are no limitations preceding this limitation in claim 13 or claim 1, the claim from which it depends, requiring the confirmation information be input by the user. Therefore, in situations where the request is automatically generated and dispatched, the confirmation information would not be input, it would be automatically generated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of McKinnon, Habboush, Anand, and Khan the ability to send notifications regarding the referral letter if confirmation is not input, as taught by Habboush, because the automation of the referral process provides efficiency and accuracy benefits (see Habboush, par. [0126]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D. MOSELEY/Examiner, Art Unit 3686